Citation Nr: 0210411	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  00-21 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for an umbilical hernia 
claimed as secondary to use of a back brace to treat service-
connected ankylosing spondylitis. 

2.  Entitlement to service connection for erectile 
dysfunction claimed as secondary to use of medication to 
treat service-connected ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from April 1975 to March 
1981, with five months and eleven days of prior active 
service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
gastroesophageal reflux disease, an umbilical hernia, and 
sexual dysfunction, all as secondary to the service-connected 
ankylosing spondylitis.

In May 2001, the Board remanded the claims for further 
development.

In a March 2002 rating decision, service connection was 
granted and a 10 percent disability rating was assigned for 
gastroesophageal reflux disease as secondary to service-
connected ankylosing spondylitis, effective January 21, 1999.  
The veteran has not expressed disagreement with the effective 
date of the grant of service connection or with the assigned 
10 percent rating.  Therefore, issues only issues before the 
Board are as stated on the title page.

 
FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  

2.  The probative evidence reflects that the veteran's 
umbilical hernia was not caused or permanently worsened by 
use of a back brace to treat his service-connected ankylosing 
spondylitis.

3.  The probative evidence reflects that the veteran's 
erectile dysfunction was not caused or permanently worsened 
by use of Elavil to treat his service-connected ankylosing 
spondylitis.


CONCLUSIONS OF LAW

1.  An umbilical hernia is not proximately due to or the 
result of service-connected ankylosing spondylitis or 
treatment therefor.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2001).

2.  Erectile dysfunction is not proximately due to or the 
result of service-connected ankylosing spondylitis or 
treatment therefor.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran underwent a VA fee basis examination in June 
1992.  The impressions included ankylosing spondylitis and 
depression with a history of diagnosed "PTSD."  It was 
recommended that he take 10 to 20 milligrams (mg) of Elavil 
at bedtime in an effort to effect a more restorative sleep 
pattern and increase pain threshold.  It was also recommended 
that he consider taking 20 mg of Prozac every morning in an 
effort to improve energy level and reduce depression.

Private medical records show that the veteran was taking 
Prozac and Elavil in July 1992.  In particular, it was 
indicated that Elavil was prescribed by the veteran's 
rheumatologist on orders from VA.  In May 1993, he was still 
taking Prozac and Elavil, and was given another prescription 
of Prozac in June of that year.

The veteran underwent a VA examination in June 1999.  He 
reported that he first noticed an umbilical hernia two years 
ago when he tried to get out of a chair.  He stated that the 
hernia was related to wearing a back brace because the brace 
had weakened his abdominal muscles to the point where a 
hernia had formed.  He reported difficulty with erections 
with his last erection being approximately two years ago.  He 
said that he had recently taken Viagra at an unknown dosage 
daily for approximately a week before he could get an 
erection.  He indicated that he had been taking 20 mg of 
Prozac a day for the past six years and 10 mg of Elavil at 
bedtime to help him sleep for the past six years.  His other 
medications were Xanax, Tylenol # 3, Flexeril, ibuprofen, 
misoprostol, and Zantac.  It was noted that based on a review 
of the records, depression was diagnosed approximately six 
years ago and that the veteran was placed on Prozac at that 
time.  

Physical examination revealed an umbilical hernia, which was 
easily reduced.  The diagnoses included umbilical hernia, and 
sexual dysfunction by history.  The examiner stated that he 
seriously doubted that the umbilical hernia could be 
attributed to the use of a back brace.  With regard to sexual 
dysfunction, the examiner noted that the sexual dysfunction 
could be a component of depression, but that it could also be 
caused by one of the three of the medications the veteran was 
now taking.  As such, the examiner could not make a firm 
statement as to whether depression or use of a medication was 
the cause of the sexual dysfunction and noted that the 
veteran needed a psychiatric evaluation to determine whether 
he was indeed depressed and whether medication was required.  
The examination was done by a certified physician assistant, 
but a medical doctor reviewed and signed the report.

On a separate June 1999 VA fee basis psychiatric examination, 
the veteran reported that he took Prozac and Elavil from 1992 
to 1998 and discontinued taking them in early January 1999.  
He related a recent episode of impotence in late 1998 
following a prolonged period of abstinence.  He also reported 
a prior history of not obtaining an erection except for an 
occasional, infrequent erection.  He indicated that he was 
currently taking Viagra.  He did not smoke but had a past 
history of heavy alcohol consumption, which had been tapered 
down and discontinued.  Following psychological testing and 
mental status evaluation, the Axis I diagnosis was male 
erectile disorder.  The examiner noted that antidepressants 
were prescribed until the end of 1998 and then discontinued, 
which seemed appropriate considering that the veteran had no 
physiological signs of depression, a virtually normal Zung 
scale score, and no subjective depression of mood, all of 
which were cumulatively suggestive of the absence of 
clinically significant depression.  

The examiner reported that it had been well established in 
clinical experience and the medical literature that the 
selective serotonin reuptake inhibitor (SSRI) agents, 
including Prozac, can produce erectile dysfunction in 
sensitive individuals, although the sizable majority of male 
patients using that product do not have problems in that 
area.  It was also noted that it is commonly observed that 
individuals suffering from clinical depression have reduced 
sexual drive and performance.  The examiner indicated that in 
this case there were other reasonable bases that could 
partially explain the veteran's recent experience.  The 
examiner stated that the level of sexual drive and activity 
varies widely in the general population and that it is not 
uncommon to see individuals go for extended periods of time 
with little, if any, sexual contact.  The examiner indicated 
the veteran had a multi-year heavy exposure to alcohol, a 
peripheral nervous system toxic agent, and that erectile 
dysfunction can be a common sign of alcoholic neuropathy.  
The examiner concluded that it would be highly speculative to 
theorize any etiological connection between the use of Prozac 
and his subjective sense of erectile dysfunction, especially 
since he had discontinued the use of that product over a 
significant period of time.

Private medical records from J. Hoffmann, M.D., reflect that 
in June 1999 the veteran reported that the use of Viagra had 
somewhat alleviated his erectile dysfunction.  In July 1999, 
the veteran indicated that he had recently quit smoking.  The 
veteran noted in November 1999 and March 2000 that he 
continued to have difficulty with erectile dysfunction.  
After a physical examination performed in March 2000, Dr. 
Hoffmann's impressions included umbilical hernia "secondary 
to possible use of his brace," and erectile dysfunction 
"probably secondary to previous medication usage."  

In May 2000, the RO submitted a request for an advisory 
opinion to a certified physician assistant, noting the 
findings on the two VA examinations and the opinion of Dr. 
Hoffmann.  The RO asked if there was any direct relationship 
between the service-connected ankylosing spondylitis and the 
post-service development of umbilical hernia and sexual 
dysfunction.  Notations on the request appear to indicate 
that these disorders are not connected; however, the 
notations consist entirely of the words "Not connected," 
"Review completed" and "No," and are unsigned and 
unexplained.  The Board noted in the May 2001 remand that 
such notations did not constitute an adequate medical 
opinion.

Medical records from Dr. Hoffmann show that the veteran 
reported in February 2001 that he required increased doses of 
Viagra for assistance with his erectile dysfunction.  In July 
2001, the veteran indicated that his medication for erectile 
dysfunction seemed to help a great deal.

In August 2001, the RO received VA outpatient treatment 
records, which do not pertain to any complaints or treatment 
of the disorders in question.

In November 2001, the veteran underwent a VA fee basis 
examination performed by a board-certified specialist in 
internal medicine.  The examiner reviewed the medical records 
and a copy of the May 2001 Board remand.  The veteran 
reported that he first noticed the umbilical hernia in 1997, 
which he thought was brought on by wearing a brace for 
ankylosing spondylitis.  He indicated that the umbilical 
hernia was easily reducible and that he noticed it when he 
lifted something heavy.  He stated that the brace weakened 
his abdominal muscles, leading to the umbilical hernia.  

The veteran indicated that he first noted difficulty with 
erectile dysfunction on New Year's Eve in 1999.  He then saw 
Dr. Hoffmann who prescribed Viagra, and the veteran 
discontinued the use of Prozac and Elavil, which he said he 
had taken from 1985 to 1999.  He stated that he had continued 
to have persistent difficulty maintaining an erection, but 
that Viagra seemed to help.  It was reported that issues 
regarding depression and alcohol abuse causing erectile 
dysfunction were raised in the past.  However, it was also 
noted that even though the veteran had an in-service history 
of consuming large amounts of alcohol, he quit drinking after 
he started taking medications.  It was indicated that Elavil 
was prescribed to alleviate pain from the ankylosing 
spondylitis and to help him sleep at night.  The veteran 
stated that Prozac was prescribed to help him cope with 
ankylosing spondylitis and depression.  It was noted that the 
veteran had undergone an extensive psychiatric evaluation and 
did not have a significant psychiatric disorder at this time.  
The veteran reported that the sexual dysfunction did not 
improve after he stopped taking Prozac and Elavil.  He 
indicated that he had not had a hormonal workup to further 
evaluate his erectile dysfunction. 

Physical examination of the abdomen revealed that the veteran 
was quite obese.  There was a weakness of the linea alba, and 
a small reducible umbilical hernia was noted.  The examiner's 
impressions included umbilical hernia and erectile 
dysfunction.  As to the umbilical hernia, the examiner opined 
that it was not related to the ankylosing spondylitis and use 
of a brace to treat that disorder and that the hernia was 
most likely related to the veteran's obesity, which caused 
weakness of the linea alba.  The examiner also opined that 
the umbilical hernia had not been permanently worsened beyond 
the natural progression of the disorder by the use of a brace 
and that if anything, an abdominal brace should prevent the 
progression of the umbilical hernia.  

With regard to the erectile dysfunction, the examiner 
indicated that he could not find any causative relationship 
between the ankylosing spondylitis and the erectile 
dysfunction.  In particular, the examiner noted that there 
was no clinical evidence of spinal stenosis.  The examiner 
reported that medications like Elavil and Prozac are known 
causative agents for impotence, but that the symptoms due to 
a medication should remit when the medication is 
discontinued.  It was indicated that there was no known 
history of a psychiatric disorder, even though a question of 
depression had been raised in the past.  The examiner also 
noted that chronic alcohol use was known causative agent, but 
that the veteran denied a history of excessive use of 
alcohol.  The examiner indicated that a hormonal imbalance 
should be ruled out and that if such could be ruled out, it 
was suspected that the veteran's erectile dysfunction was 
likely due to his history of smoking and some vascular 
insufficiency.

In a November 2001 statement prepared after the examination 
and after reviewing laboratory studies, the VA fee basis 
examiner reiterated his impressions from the examination with 
regard to the etiologies of the umbilical hernia and erectile 
dysfunction.

In a January 2002 addendum, the VA fee basis examiner 
indicated that the medical records had been reviewed again 
along with the report of the November 2001 examination.  The 
examiner opined that the complaints of impotency/erectile 
dysfunction were unrelated to the ankylosing spondylitis and 
that the impotency had not been permanently aggravated by the 
ankylosing spondylitis.

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

Service connection is also warranted for a disability 
proximately due to or the result of a service-connected 
disorder, or where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  
38 C.F.R. § 3.310(a).  In order to show that a disability is 
proximately due to or the result of a service-connected 
disease or injury, the veteran must submit competent medical 
evidence showing that the disabilities are causally-related.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In the case of 
aggravation, such secondary disorder is compensable only to 
the degree of disability over and above the degree of 
disability that would exist without such aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448-49 (1995).

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(a)(1)).

In the regulations implementing the VCAA of 2000, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  Competent 
medical evidence may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses.  66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000, which eliminates the concept of a well-grounded claim 
and redefines the obligations of VA with respect to the duty 
to notify and assist a claimant.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  VCAA of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA of 2000.  See 66 Fed. Reg. at 45,630-32 (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The regulations pertaining to this claim merely 
implement the VCAA of 2000 and do not provide any rights 
other than those provided by the VCAA of 2000.  See 66 Fed. 
Reg. at 45,629.

Although the RO did not specifically review the veteran's 
claims under the VCAA of 2000 and the new regulations, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him and his 
representative of the information and evidence necessary to 
substantiate his claims and of the efforts to assist him.  
Thus, VA's duties have been fulfilled and the Board may 
proceed to decide the claims without prejudice to the 
veteran.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGPREC 
16-92 (July 24, 1992).

Through a June 2000 statement of the case, an August 2001 
letter, and the March 2002 supplemental statement of the 
case, the RO informed the veteran of the information and 
medical and lay evidence that was necessary to substantiate 
his claims, and his responsibility for providing that 
information and evidence.  Therefore, the veteran and his 
representative have been notified of the information and 
evidence needed to substantiate these claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159).

The RO has obtained VA medical records and the veteran has 
submitted private medical records.  Additionally, the veteran 
has been examined and medical opinions have been obtained.  
Although the directives of the Board remand instructed that 
the VA examination be performed by a rheumatologist if 
available, the RO attempted to schedule the examination with 
a rheumatologist in Alaska, but the only available doctor 
declined to do the examination.  Since the nearest 
rheumatologist was in Seattle, Washington, the examination 
was performed by a board-certified specialist in internal 
medicine.  Therefore, the RO complied with the directives of 
the May 2001 remand to the extent feasible.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, VA's duty to 
notify and assist the veteran has been satisfied.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159). 

The Board notes the representative's argument in August 2002 
that use of the term "at least as likely as not" in the 
directives of the May 2001 Board remand provided the medical 
examiner with an inappropriate standard for determining 
whether the evidence is in equipoise on questions of 
etiology.  The Board disagrees.  There are three basic 
possibilities in assessing likelihood: They are whether 
something is (1) as likely as not, (2) more likely than not, 
or (3) less likely than not.  For a veteran to prevail, the 
possibility of whatever is claimed must be either as likely 
as not or more likely than not.  If one were to ask only 
whether it is "as likely as not," the question would mean, 
"Is there a 50-50 chance?"  If the answer were simply "no" 
one could not tell whether the imbalance favored or went 
against the claim.  Thus, asking whether it is at least as 
likely as not covers all bases and does not convey an 
improper standard.  See 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001).

Service Connection for an Umbilical Hernia

There are three medical opinions as to any relationship 
between the veteran's umbilical hernia and the use of a brace 
to treat ankylosing spondylitis.  The first opinion is from a 
VA certified physician assistant who examined the veteran in 
June 1999 and indicated that it was seriously doubtful that 
use of a brace for ankylosing spondylitis caused the 
umbilical hernia.  That opinion was apparently endorsed by a 
VA medical doctor, but neither medical professional provided 
any reasons for the conclusion and the opinion did not 
address whether using a brace permanently worsened the hernia 
beyond the natural progression of the disorder.  

As for Dr. Hoffmann's opinion, on its face it is not adequate 
as he merely noted that the umbilical hernia was secondary to 
possible use of the veteran's brace.  Whether the veteran 
used or did not use a brace must be established before it one 
can determine the likelihood that the hernia is secondary to 
it.  "Possible use" does not suffice.

The VA fee basis doctor reviewed the medical records and 
stated that the umbilical hernia was not related to 
ankylosing spondylitis or the use of a brace to treat that 
disorder and that the hernia was most likely related to the 
veteran's obesity.  The examiner also opined that the 
umbilical hernia had not been permanently worsened beyond any 
natural progression of the disorder by the use of the brace.  
In support of the opinion, the examiner noted that the 
veteran's obesity caused weakness of the linea alba and that 
a brace should prevent a progression of an umbilical hernia.  
This fee basis opinion properly addresses the probability of 
the hernia being caused or permanently worsened beyond normal 
progression by the service-connected ankylosing spondylitis 
or treatment therefor, and it is against the claim.  

The Board notes the veteran's assertion at VA examinations 
that his brace caused a weakening of the abdominal muscles to 
the point that a hernia had formed.  However, his own belief 
is not probative, as he is not competent to render such an 
opinion.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R § 3.159(a)); see also Espiritu, 2 Vet. 
App. at 494-95.

Thus, after weighing the evidence, the Board concludes that 
the preponderance of the competent and probative evidence is 
against the claim.  The Board finds the opinion of the 
November 2001 fee basis examiner - that the umbilical hernia 
is not related to the use of a brace to treat the service-
connected ankylosing spondylitis - to be of substantial 
probative value inasmuch as the examiner reviewed the record 
and provided a basis for his conclusion.  This report 
outweighs the opinion of Dr. Hoffmann, which, as explained, 
is inadequate.  

As the evidence shows that the umbilical hernia was not 
caused or permanently worsened by the use of a back brace to 
treat service-connected ankylosing spondylitis, the claim 
must be denied.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a).

Service Connection for Erectile Dysfunction

The veteran has a history of taking Prozac and Elavil.  At 
the November 2001 VA fee basis examination, the veteran 
reported that Prozac was prescribed to help him cope with 
both ankylosing spondylitis and depression.  However, the 
evidence does not reflect that he is medically qualified to 
determine the basis for his Prozac prescription.  Therefore, 
his own belief is not probative.  See 66 Fed. Reg. at 45,630 
(to be codified as amended at 38 C.F.R § 3.159(a)); see also 
Espiritu, 2 Vet. App. at 494-95.  There is no other evidence 
showing that Prozac was prescribed for ankylosing spondylitis 
or that any psychiatric disorder is related to ankylosing 
spondylitis.  Accordingly, the matter of whether the use of 
Prozac has caused erectile dysfunction is not relevant to the 
issue on appeal.
 
The evidence shows that Elavil was prescribed to treat 
ankylosing spondylitis.  Thus, the remaining question is 
whether use of Elavil caused the erectile dysfunction or 
permanently worsened it beyond any natural progression of the 
disorder.  The VA certified physician assistant indicated 
that the veteran used three medications that could cause 
erectile dysfunction but did not identify which ones.  The 
June 1999 VA fee basis psychiatric examiner addressed whether 
use of Prozac caused erectile dysfunction, but not did 
address any relationship between Elavil and erectile 
dysfunction.  

In addressing the two opinions on the use of Elavil and 
erectile dysfunction, the Board notes that the evidence of 
record is not clear as to when the veteran stopped taking 
Elavil.  However, the evidence is clear that he has continued 
to have erectile dysfunction even though he stopped taking 
Elavil no later than sometime in 1999 and has been taking 
Viagra since 1999 to treat the disorder.

Dr. Hoffmann stated that the erectile dysfunction was 
"probably" secondary to the previous medication usage, but 
he did not identify which medication(s) caused the disorder 
and did not provide a basis for his opinion.  Additionally, 
he did not address the matter of the veteran's continued 
erectile dysfunction after discontinuing a medication stated 
by Dr. Hoffman to be a probable causative agent.  

The November 2001 VA fee basis examiner determined that the 
ankylosing spondylitis did not cause or permanently aggravate 
the erectile dysfunction.  In support of the opinion, the 
examiner noted that there was no evidence of spinal stenosis.  
The examiner also indicated that while Elavil is a known 
causative agent for impotence, symptoms due to Elavil should 
remit when it is discontinued.  As noted above, the veteran 
no longer takes Elavil but still has erectile dysfunction. 

The veteran's assertion that his sexual dysfunction is due to 
taking Elavil for many years is not probative as he is not 
competent to render such an opinion.  See 66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R § 3.159(a)); 
see also Espiritu, 2 Vet. App. at 494-95.

Thus, after weighing the evidence, the Board concludes that 
the preponderance of the competent and probative evidence is 
against the claim.  The November 2001 fee basis examiner's 
opinion that the veteran's erectile dysfunction is not 
related to the use of Elavil to treat the service-connected 
ankylosing spondylitis is of substantial probative value 
inasmuch as the examiner reviewed the record and provided a 
basis for his conclusion.  This examination report outweighs 
the opinion of Dr. Hoffmann, whose opinion does not 
specifically identify Elavil as a causative agent and is 
unaccompanied by an explanation.  

As the preponderance of the evidence shows that erectile 
dysfunction was not caused or permanently worsened by the use 
of Elavil to treat service-connected ankylosing spondylitis, 
the claim must be denied.  38 U.S.C.A. §§ 1110, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.310(a).


ORDER

Service connection for an umbilical hernia claimed as 
secondary to use of a back brace to treat service-connected 
ankylosing spondylitis is denied.

Service connection for erectile dysfunction claimed as 
secondary to use of medication to treat service-connected 
ankylosing spondylitis is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

